\tSM?)'02.

                                          NO. 62,593
                                  Trial Cause No. 762351


EX PARTE                                                      IN THE TEXAS COURT OF




BERNARDO ADAN TERCERO                                         CRIMINAL APPEALS


                             MOTION TO FILE CD-ROM
                              EXHIBITS 9g, 9h, 10, and 11
                                               to


         SUGGESTION FOR THIS COURT TO RECONSIDER ON ITS
         OWN MOTION MR. TERCERO'S SECOND APPLICATION
                       FOR HABEAS CORPUS, NO. 62,593-02
                                AND ACCOMPANYING
                       MOTION FOR STAY OF EXECUTION

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:


         COMES NOW Movant, BERNARDO TERCERO, by and through his pro-bono counsel,
Walter C. Long, and respectfully moves that he be allowed to file with this Court the
accompanying CD-Rom with the remaining exhibits that could not be uploaded for electronic
filing today.

       This was the undersigned's first experience of e-filing to the Court of Criminal Appeals.
Exhibits 9g and 9h contain large photographic documents and could not be uploaded.

      Please forgive the inconvenience. Hard, bound copies of the Suggestion for
Reconsideration and all exhibits will be filed early tomorrow morning in compliance with the
rules.


                                             Sincere


                                                                                      RECEIVED IN
                                                                               COURT OF CRIMINAL APPEALS
                                             Walter C. Long
                                             SBOT 24002491                          AUG 18 2015
                                             P.O. Box 41557
                                             Austin, Texas 78704                 Abel Acosta, Clerk
                                             512-912-0722 (office)
                                             512-554-2269 (cell)